Citation Nr: 1121949	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-25 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of cold injuries (frostbite) of the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1968 to 
April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The Veteran was exposed to cold weather during active duty service while stationed in Germany.

2.  Frostbite symptoms were not chronic in service.

3.  Frostbite symptoms have not been continuous since service separation.

4.  The Veteran does not have a current disability of frostbite or frostbite residuals.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a cold weather injury to the feet have not been met.  38 U.S.C.A. §§ 1110, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In a timely letter in April 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA and private treatment records, a September 2009 VA examination, and the Veteran's statements.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed frostbite residuals; however, the Board finds that a VA examination is not necessary in order to decide the matter because there is otherwise sufficient competent medical evidence on file to decide the claim.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record:  (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, because the weight of the evidence, which includes competent medical evidence of examination of the feet (January 2008 VA Nursing Note, December 2008 VA Progress Note, September 2009 VA examination report, and March 2010 VA Progress Note), demonstrates that the Veteran does not have a current diagnosis of frostbite or frostbite residuals, there is no duty to provide a VA medical examination.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for frostbite residuals.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. 
§ 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Service Connection for Frostbite Residuals

In January 2008, the Veteran filed a claim of service connection for frostbite residuals, and in the claim he contended that he incurred frostbite in service.  The Veteran has reported being outside in freezing temperatures in Germany without adequate protection.  Pursuant to the VA claim, the Veteran has also reported that frostbite residuals have been continuous since service separation. 

The Board finds that the Veteran was exposed to cold weather during active duty service while stationed in Germany.  The Veteran's military occupational specialty was light weapons infantry.  In the November 2008 Notice of Disagreement (NOD), the Veteran reported that during service he was exposed to cold weather and incurred frostbite while stationed in Germany.  The Veteran is competent to report exposure to cold weather and frostbite in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  

The Board notes that the Veteran received the Combat Infantry Badge and the Purple Heart based on his service in the Republic of Vietnam, so engaged in combat with the enemy in Vietnam; however, the exposure to cold temperatures and claimed frostbite injury in this case is alleged to have occurred while stationed in Germany, so is not consistent with the duties and circumstances of his combat service.  See 38 U.S.C.A. § 1154(b).  

The Board also finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of frostbite in service.  Service treatment records are negative for any complaints or treatment for frostbite.  The evidence in this case includes the October 1970 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, including the Report of Medical History on which the Veteran checked the block to indicate no foot trouble.  The October 1970 service separation examiner's review of the history is negative for any reports of symptoms of frostbite.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of frostbite in service, or complaints, treatment, or diagnosis of frostbite either during service or at service separation in April 1971.

The Board next finds that the weight of the evidence demonstrates that frostbite symptoms have not been continuous since service separation in April 1971.  As indicated, at the October 1970 service separation examination, the Veteran denied any foot trouble and his feet were clinically evaluated as normal.  The post-service evidence shows no history, complaints, findings, or diagnosis of frostbite or frostbite residuals.  

With regard to the Veteran's assertions, including in the November 2008 NOD, that he incurred frostbite in service and that frostbite residuals continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of frostbite, his recent report of continuous symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to chronic frostbite symptoms in service and continuous frostbite symptoms after service are not credible because they are outweighed by other evidence of record that includes his own, more contemporaneous reporting at the October 1970 discharge examination that he did not have any foot trouble of any kind; his own post-service histories that did not mention frostbite; and the absence of any evidence of history of in-service frostbite symptoms, post-service complaints, symptoms, diagnosis, or treatment of frostbite or frostbite residuals.  The absence of post-service complaints, findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either frostbite symptoms in service or continuous symptoms of frostbite after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

Finally, the Board notes that the post-discharge evidence of record does not contain any notation indicating a diagnosis of frostbite or frostbite residuals.  Although the Veteran reported foot pain and frostbite symptoms in a June 2010 statement, this does not equate to a diagnosis of current frostbite or frostbite residuals.  Symptoms such as pain, by itself and without an underlying medical condition, do not constitute a disability for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In a December 2007 VA New Patient Consultation, the VA examiner reported no gross lesions identified in the extremities.  In a January 2008 VA Nursing Note, the VA examiner reported that skin temp was warm, skin color was normal, and the appearance of the extremities was within normal limits.  In the September 2009 VA examination, the VA examiner diagnosed dermatitis of the legs and feet.  However, the VA examiner reported findings of no persistent coldness of the feet, ischemic pain at rest, or deep ischemic ulcer.  The VA examiner also opined that the diagnosed dermatitis was secondary to the Veteran's service-connected diabetes mellitus.  In a December 2008 VA Progress Note, the VA examiner reported normal feet with no skin breaks, deformity, erythema, or edema.  In a March 2010 VA Progress Note, the VA examiner reported normal feet with no skin breaks, deformity, erythema, or edema.

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. 223.  In this case, the record of evidence indicates that the Veteran's feet were examined on several occasions by VA medical providers in different contexts, including for treatment purposes.  The treatment reports or examination report on these occasions shows no history or complaints of chronic frostbite symptoms during service, continuous frostbite symptoms since service, or currently have diagnosed frostbite or frostbite residuals.  For these reasons, the Board finds that service connection for frostbite residuals must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for frostbite residuals, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for frostbite residuals is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


